Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number:

AM2008-005

Release Date: 5/16/08
CC:INTL:B03:RLChewning
POSTN-107236-08
UILC:

905.01-00

date:

May 09, 2008

to:

from:

subject:

Associate Area Counsel (Washington, D.C.)
(Small Business/Self-Employed)
Associate Chief Counsel
(International)

Timing of Credit for Foreign Tax Withheld from Wages
This memorandum addresses the year in which a taxpayer who uses a cash receipts
and disbursements method of accounting (a “cash basis taxpayer”) may claim a foreign
tax credit for foreign income tax withheld from wages. This advice may not be used or
cited as precedent.
ISSUES
1. Are foreign income taxes withheld from wages of a cash basis taxpayer
creditable in the taxpayer’s U.S. tax year in which the taxes are withheld or in the
taxpayer’s U.S. tax year with or within which the taxpayer’s foreign tax year
ends?
2. If a cash basis taxpayer elects under I.R.C. § 905(a) to take foreign tax credits in
the year in which foreign income taxes accrue, are foreign income taxes withheld
from the taxpayer’s wages creditable in the taxpayer’s U.S. tax year in which the
taxes are withheld or in the taxpayer’s U.S. tax year with or within which the
taxpayer’s foreign tax year ends?
CONCLUSIONS
1. Foreign income taxes withheld from wages of a cash basis taxpayer are
creditable in the taxpayer’s U.S. tax year in which the taxes are withheld, to the

POSTN-107236-08

2

extent the tax withheld does not exceed, at the time the taxes are withheld, a
reasonable approximation of the final amount of foreign income tax that is owed
for the taxpayer’s foreign tax year or years to which the withheld taxes relate.
Foreign tax liabilities of a taxpayer claiming credits on the cash basis are
creditable in the year paid, even if the allowable amount is not finally determined
until a subsequent U.S. tax year in which the foreign tax year ends.
2. If a cash basis taxpayer elects under I.R.C. § 905(a) to take foreign tax credits in
the year in which the foreign income taxes accrue, foreign income taxes withheld
from his or her wages are creditable in the taxpayer’s U.S. tax year with or within
which the taxpayer’s foreign tax year ends, to the extent the tax withheld does
not exceed the amount of foreign tax that is owed for such foreign tax year.
Foreign tax liabilities of a taxpayer claiming credits on the accrual basis are
creditable in the year accrued, even if the allowable amount is paid in an earlier
or subsequent U.S. tax year.
FACTS
TP, a U.S. citizen and cash basis taxpayer, resides and works in Country A. TP uses
the calendar year as her U.S. taxable year. TP’s employer in Country A withholds
Country A income taxes from her monthly wages. Country A's tax year runs from April 6
to the following April 5. TP filed her Country A tax return for the Country A tax year
ending on April 5, 2007, by the due date of September 30, 2007. TP offset the tax
withheld from her wages from April 6, 2006, through April 5, 2007, against her Country
A tax liability for the same period. Country A assessed TP’s income tax liability for that
tax year based on the tax return filed by TP. On January 30, 2008, TP paid the balance
due (or, alternatively, received a refund attributable to an overpayment of tax) with
respect to her Country A tax year ending on April 5, 2007.
LAW AND ANALYSIS
A taxpayer may elect to take a credit against his or her U.S. income tax liability for
income taxes paid or accrued to a foreign country or U.S. possession. I.R.C. § 901(a).
The amount of the credit is "[i]n the case of a citizen of the United States * * *, the
amount of any income, war profits, and excess profits taxes paid or accrued during the
taxable year to any foreign country." I.R.C. § 901(b)(1). The foreign tax credit may be
taken in either the return for the year the taxes accrued or the year in which the taxes
were paid, depending on whether the accounts of the taxpayer are kept and returns filed
using the accrual method or the cash basis method of accounting. I.R.C. § 461(a);
Treas. Reg. § 1.905-1(a). However, a cash basis taxpayer may make an irrevocable
election to take foreign tax credits in the year in which the foreign taxes accrue, rather
than in the year in which the taxes are paid. I.R.C. § 905(a).
Regardless of the method used to determine the year in which the taxpayer claims the
foreign tax credit, taxes must be both owed and paid to be eligible for the credit. In
limiting credits to the amount of foreign tax owed, including taxes claimed as a credit in
the year paid, Treas. Reg. § 1.901-2(e)(5) provides that taxes are considered paid only

POSTN-107236-08

3

to the extent of the amount of liability under foreign law for tax, determined in a manner
that is consistent with a reasonable interpretation and application of the substantive and
procedural provisions of foreign law in such a way as to reduce, over time, the
taxpayer’s reasonably expected liability under foreign law for tax. Similarly, Treas. Reg.
§ 1.901-2(e)(2) provides that tax is not considered paid to the extent it exceeds a
reasonable approximation of final tax liability to the foreign country, so that the amount
is reasonably certain to be refunded. The requirement that foreign taxes actually be
paid to be eligible for credit, including taxes claimed as a credit in the year accrued, is
reflected in I.R.C. § 905(b)(2) and Treas. Reg. § 1.905-2, providing substantiation
requirements for both cash and accrual basis taxpayers to establish proof of payment of
the foreign tax.
I.R.C. § 905(c)(1) provides that if accrued taxes when paid differ from amounts claimed
as credits by the taxpayer, if accrued taxes are not paid before the date two years after
the close of the taxable year to which such taxes relate, or if any tax paid is refunded in
whole or in part, the taxpayer shall notify the Secretary, who shall redetermine the
amount of U.S. tax due for the year or years affected. Treas. Reg. §§ 1.905-3T and
1.905-4T generally provide that this notification is made by filing an amended U.S. tax
return for the year or years affected. The amended return or returns generally must be
filed by the due date of the taxpayer’s U.S. tax return for the year in which the events
covered by I.R.C. § 905(c)(1), referred to as foreign tax redeterminations, occurred.
Situation 1: Creditable taxes claimed on the cash basis, no election under I.R.C. §
905(a).
Under the cash basis method, amounts representing allowable deductions or credits
shall, as a general rule, be taken into account for the taxable year in which paid. I.R.C.
§ 461(a); see also Treas. Reg. § 1.461-1(a)(1). Accordingly, TP may claim a foreign tax
credit in each calendar year for income taxes withheld from wages during that year, to
the extent such withheld tax does not exceed TP’s legal liability for tax under Country A
law. Treas. Reg. § 1.901-2(e). Creditable taxes withheld at any time in calendar year
2006 may be claimed as a credit in TP’s return for 2006, the year paid, even though the
creditable amount may not be finally determined until after the close of 2006.
For example, TP’s right to claim the credit for Country A income taxes withheld between
April 6 and December 31, 2006, is not perfected until the close of TP’s foreign tax year
on April 5, 2007, at which time TP’s taxable income and Country A tax liability for that
foreign tax year can be determined with reasonable certainty. However, because TP
claims credits on the cash basis, TP may claim the credit for those withheld taxes (as
well as for the Country A taxes withheld between January 1, 2006, and the close of TP’s
foreign tax year on April 5, 2006) on her 2006 return, to the extent such taxes do not
exceed a reasonable approximation of her final Country A tax liability for her Country A
tax year ending April 5, 2007 (or April 5, 2006, as the case may be). Similarly, taxes
withheld between January 1 and April 5, 2007, may be claimed as a credit in 2007, to

POSTN-107236-08

4

the extent such taxes represent a reasonable approximation of TP’s remaining final
Country A tax liability for her Country A tax year ending April 5, 2007.
If TP receives a refund from Country A because the taxes withheld from her wages
between April 6, 2006, and April 5, 2007, exceed her final tax liability for that Country A
tax year, TP must reflect the corrected amounts on her original returns for 2006 and
2007, or file amended returns and redetermine her U.S. tax liability for those years.
I.R.C. § 905(c)(1)(C); Treas. Reg. §§ 1.905-3T(d)(1) and 1.905-4T(b). If TP receives a
refund of Country A tax for her foreign tax year ending on April 5, 2007, and the refund
relates to Country A taxes paid on more than one date, the refund is deemed to be
derived from, and shall reduce, the last payment of Country A taxes first, to the extent
thereof. Treas. Reg. § 1.905-3T(b)(3). If TP owes additional Country A tax for her
foreign tax year ending on April 5, 2007, such additional tax may be claimed as a credit
in her U.S. tax year when she pays the additional tax.
Rev. Rul. 57-516, 1957-2 C.B. 435, states that the foreign tax credit “is not based on tax
withheld by a foreign country ***, since tax withheld is merely an advance collection of
what may or may not be an actual tax liability.” However, the revenue ruling further
provides that income tax withheld at the source from dividends may be claimed as a
foreign tax credit “if such tax withheld represents a legal and actual tax liability.” The
ruling confirms that entitlement to credit is based on legal liability under foreign law for
tax, and not the mere fact of withholding, so that credit is not allowed for tax withheld
from dividends that exceeds the taxpayer’s final tax liability. However, Rev. Rul. 57-516
addresses the extent to which credit may be claimed for an amount of tax withheld, not
the time at which the credit may be claimed, which in the case of a dividend withholding
tax would be in the year withheld, regardless of the taxpayer’s method of accounting for
foreign taxes. Rev. Rul. 59-101, 1959-1 C.B. 189, clarifies that a foreign wage
withholding tax paid by a taxpayer claiming credits on the cash basis is creditable in the
year the tax is withheld, provided that the tax withheld represents a legal and actual tax
liability.
Situation 2: Creditable taxes claimed on the accrual basis pursuant to election under
I.R.C. § 905(a).
A cash basis taxpayer may elect under I.R.C. § 905(a) to take foreign tax credits in the
year in which foreign income taxes accrue, rather than the year in which the taxes are
paid. In general, under an accrual method of accounting, a liability is incurred, and
taken into account for federal income tax purposes, in the taxable year in which all of
the events have occurred that establish the fact of liability, the amount of the liability can
be determined with reasonable accuracy, and economic performance has occurred with
respect to the liability. Treas. Reg. § 1.461-1(a)(2)(i). With respect to the economic
performance requirement, Treas. Reg. § 1.461-1(g)(6)(i) provides that if the liability is to
pay tax, economic performance occurs as the tax is paid to the governmental authority
that imposed the tax. However, with respect to foreign income taxes that are creditable
under I.R.C. § 901, such as the wage withholding taxes paid by TP to Country A,

POSTN-107236-08

5

economic performance occurs when the requirements of the all events test other than
economic performance are met. Treas. Reg. § 1.461-1(g)(6)(iii)(B).
It is well established that under the all events test, TP’s liability for Country A income tax
accrues on the last day of TP’s Country A tax year, or April 5 of each year. See Rev.
Rul. 61-93, 1961-1 C.B. 390. If TP elects under I.R.C. § 905(a) to take foreign tax
credits on the accrual basis, TP’s entire Country A tax liability for the Country A tax year
ending April 5, 2007, is creditable in 2007, TP’s U.S. tax year with or within which her
foreign tax year ends, regardless of the year or years in which the taxes are paid.1 The
amount of the allowable credit in 2007 equals the total amount of Country A income
taxes owed and paid with respect to TP’s Country A tax year ending on April 5, 2007,
which include taxes withheld from April 6, 2006, through April 5, 2007, increased by any
additional assessment subsequently paid or reduced by any refund subsequently
received. Also, Country A tax owed with respect to TP’s income from April 6 through
December 31, 2007, including taxes withheld from wages paid during that time, are
creditable only in 2008, TP’s U.S. tax year within which Country A’s April 6, 2007,
through April 5, 2008, tax year ends and the taxes accrue. Because the credit is
allowed in the year the foreign taxes accrue, and not in the year the taxes are paid or
the year the related income is subject to U.S. tax, there is no “pro rata” division of the
foreign tax liability over TP’s two U.S. tax years.
If TP receives a refund from Country A for her Country A tax year ending April 5, 2007,
because the taxes withheld exceed TP’s liability for Country A tax, or if TP is required to
pay additional amounts of Country A tax, TP must reflect the corrected amounts on her
original return for 2007 or file an amended return and redetermine her U.S. tax liability
for 2007, the taxable year to which the Country A taxes relate. I.R.C. § 905(c)(1)(C);
Treas. Reg. §§ 1.905-3T(d)(1) and 1.905-4T(b).
Please call Richard Chewning at (202) 622-3850 if you have any further questions.

1

In the case of contested foreign taxes, the all events test is not met until the contest is resolved and the
amount of liability can be determined with reasonable certainty. However, once the foreign tax accrues, it
is considered to “relate back” and accrue in the year to which the tax relates. Cuba Railroad Co. v.
United States, 124 F. Supp. 182 (S.D.N.Y. 1954), aff’d, 254 F.2d 280 (2d Cir. 1958); Rev. Rul. 84-125,
1984-2 C.B. 125. By matching the U.S. and foreign tax on income accrued in a particular year, the
“relation-back” doctrine promotes the purpose of the foreign tax credit to relieve double taxation of
foreign-source income.

